Citation Nr: 1046640	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, cervical spine, from August 31, 2004 
through November 7, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis, cervical spine, from February 1, 2006.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1978.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The Veteran's claim for an increased rating for her service-
connected cervical spine disability was received on August 31, 
2005.  A November 2005 rating decision continued the 10 percent 
rating for the Veteran's cervical spine disability.  The Board 
construes the Veteran's statement received in January 2006 as a 
notice of disagreement to the November 2005 RO decision.  An 
April 2006 RO decision assigned a temporary total convalescence 
rating pursuant to 38 C.F.R. § 4.30, for cervical spine 
disability, from November 8, 2005 through January 31, 2006, based 
on surgical treatment necessitating convalescence; a rating of 20 
percent was continued, effective from February 1, 2006.

The Veteran appeared before the undersigned Veterans Law Judge in 
November 2010 and delivered sworn testimony via video conference 
hearing in Cleveland, Ohio.

The Board notes that while certain VA treatment records have been 
associated with the claims file subsequent to the December 2009 
supplemental statement of the case, the Board observes that the 
records are either duplicates of evidence previously considered, 
or not pertinent to the Veteran's cervical spine disability 
claim.

While a September 2009 RO decision adjudicated several issues, a 
review of the claims file reveals that the Veteran has not 
expressed disagreement with any of the actions taken in the 
September 2009 RO decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period on appeal from August 31, 2004 through 
August 9, 2005, the Veteran's service-connected cervical spine 
disability was manifested by complaints of a stiff neck; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees has not been shown.

2.  For the rating period on appeal from August 10, 2005 through 
November 7, 2005, the Veteran's service-connected cervical spine 
disability was manifested by complaints of pain, soreness, 
tenderness, and fatigability upon repetitive use; the Veteran's 
degenerative disc disease was characterized as considerable, and 
functional impairment approximated severe guarding.

3.  For the rating period on appeal from February 1, 2006, the 
Veteran's service-connected cervical spine disability was 
manifested by complaints of neck pain on palpation and upon 
motion, with functional impairment comparable to limitation of 
forward flexion to 25 degrees and extension to 25 degrees; 
incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis, cervical spine, from August 31, 2004 
through August 9, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 
5243 (as in effect from September 26, 2003).

2.  The criteria for a rating of 20 percent for degenerative 
arthritis, cervical spine, from August 10, 2005 through November 
7, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (as in effect 
from September 26, 2003).

3.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis, cervical spine from February 1, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (as in effect from 
September 26, 2003).

4.  The criteria for a separate 10 percent evaluation for a neck 
scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 (as in effect 
from August 30, 2002 and prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in September 2005 and June 2008 the 
Veteran was informed of the evidence and information necessary to 
substantiate the claims, the information required to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  38 U.S.C. § 
5103(a).  The Veteran has been informed of the need for evidence 
demonstrating an increase in the severity of her cervical spine 
disability and the effect that her cervical spine disability has 
on her employment.  Vazquez-Flores v. Shinseki, No. 05-0355, 2010 
WL 4146124 (Vet. App. October 22, 2010).  Importantly, the Board 
notes that the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has 
submitted argument and evidence in support of the appeal.  Based 
on the foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of the 
increased rating claims such that the essential fairness of the 
adjudication is not affected.


In April 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As VCAA notice was not completed prior 
to the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the Veteran in 
this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA records, and the Veteran's 
records from the Social Security Administration (SSA).  The 
Veteran has undergone VA examinations that addressed the medical 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
included an examination of the Veteran and elicited her 
subjective complaints.  The VA examinations described the 
Veteran's cervical spine disability in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are met, 
and the Board will address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection for degenerative arthritis, multiple joints, 
was granted in a September 1984 rating decision.  A May 2003 RO 
decision recharacterized the Veteran's disability as degenerative 
arthritis of the cervical spine and continued the 10 percent 
rating.  As noted, the Veteran's claim for an increased rating 
for service-connected cervical spine disability was received on 
August 31, 2005, and the rating period on appeal is from August 
31, 2004, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2010).

Under Diagnostic Code 5242, degenerative arthritis is evaluated 
under the General Rating Formula.  The General Rating Formula 
provides that a 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability evaluation is warranted for 
forward flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General 
Rating Formula.

The Board observes that the RO has considered the Veteran's 
cervical spine degenerative disc disease to be part and parcel of 
service-connected degenerative arthritis of the cervical spine, 
apparently based on comments from an April 2006 VA examiner.  As 
there is no evidence indicating that cervical spine disc disease 
is not related to the Veteran's cervical spine degenerative 
arthritis, the Board will also consider the Veteran's disability 
under the provisions pertaining to intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

I.  From August 31, 2004 through November 7, 2005.

As for the time period of August 31, 2004 through August 9, 2005, 
as forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or, the combined range of motion 
of the cervical spine not greater than 170 degrees has not been 
shown, and incapacitating episodes having a total duration of at 
least 2 weeks have not even been asserted (the Veteran stated at 
the November 2010 Board hearing, page 5, that prior to August 10, 
2005 she had had little more than a stiff neck), the 
preponderance of the evidence is against a rating in excess of 10 
percent for cervical spine disability from August 31, 2004 
through August 9, 2005.

The Board acknowledges that the evidence of record (including a 
September 2005 private record noting that the Veteran had full 
mobility of the cervical spine, and an October 2005 VA 
examination showing that the Veteran had forward flexion and 
extension of the cervical spine to 45 degrees) during this time 
frame does not demonstrate forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
combined range of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  However, the Board 
notes that an October 2005 VA examiner specifically noted that 
repetitive use of the cervical spine caused the Veteran 
increasing aching, pain, soreness, tenderness, and fatigability.  
The impression from a private August 10, 2005 CT of the cervical 
spine characterized the Veteran's degenerative disc disease (C4-5 
and C5-6) as considerable, and records have referenced that the 
Veteran had a lifting restriction at work.  When asked to comment 
at her November 2010 Board hearing, the Veteran essentially 
stated (November 2010 Board hearing transcript (Tr.), at page 5) 
that since August 10, 2005 she was unable to lift over ten 
pounds.

Based on these findings, and when considering 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that from August 10, 2005 through November 7, 2005, 
the Veteran's service-connected cervical spine disability has 
approximated guarding severe enough to result in an abnormal gait 
so as to warrant a 20 percent rating during that time frame.  As 
forward flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine, or 
incapacitating episodes having a total duration of at least 4 
weeks have not been shown or approximated, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
cervical spine disability from August 10, 2005 through November 
7, 2005.

II.  From February 1, 2006.

At an April 2006 VA examination, the Veteran reported that she 
had radicular pain of the left arm and hand.  Physical 
examination of the neck revealed a well-healed anterior scar.  It 
was noted that the Veteran had pain and tenderness to palpation, 
as well as some muscle spasms around the neck.  Range of motion 
testing of the cervical spine revealed forward flexion to 25 
degrees, extension to 25 degrees, right and left lateral flexion 
to 20 degrees, and left and right lateral rotation to 40 degrees.  
Pain was reported throughout the range of motion testing, and was 
worse on the extremes of motion.  The examiner noted that 
repetitive use of the cervical spine caused the Veteran 
increasing aches, pain, soreness, tenderness, and fatigability.  
A generalized decreased strength was noted in the left upper 
extremity, with none noted in the right upper extremity.  X-rays 
of the cervical spine revealed an impression of minimal 
arthritis.  The diagnosis was postop anterior cervical fusion C4-
5, C5-6 for degenerative disc disease.

At a January 2008 VA examination, the Veteran reported that since 
her cervical fusion she would wake up every two hours; she also 
indicated that she could not lift more than 10 pounds.  Range of 
motion testing of the cervical spine revealed forward flexion to 
43 degrees, extension to 30 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, and left and right 
lateral rotation to 35 degrees; there was no pain reported during 
range of motion testing.  The Veteran reported that she had once 
a week flare-ups of pain, but it was noted that there had been no 
incapacitating episodes the prior 12 months.  The diagnosis was 
degenerative disc disease of the cervical spine, status post 
anterior cervical fusion C4-5, C5-6 with compressive 
radiculopathy.

At a September 2008 VA examination, the Veteran complained of 
soreness, aching, and stiffness of the cervical spine.  Range of 
motion testing of the cervical spine revealed forward flexion to 
20 degrees, extension to 20 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 45 degrees, and right lateral rotation to 55 degrees.  
Repetitive use did not cause any change in the neck, and no 
flare-ups were noted.  It was noted that the Veteran had painful 
motion, tenderness, and muscle spasms around the cervical spine 
with no incapacitating episodes the prior 12 months.  The 
diagnosis was postoperative cervical fusion for arthritis of the 
cervical spine.  

At the November 2010 Board hearing, the Veteran indicated 
(November 2010 Board hearing transcript (Tr.), at pages 6-7) that 
she still have neck pain but was learning to adjust to it.  She 
noted (November 2010 Board hearing transcript (Tr.), at pages 10-
11) that she had good limitation of neck motion and was able to 
drive, although she still had pain and stiffness.

The evidence from February 1, 2006 does not demonstrate forward 
flexion of the cervical spine of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine, even when considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, incapacitating episodes 
have not been shown.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a rating in excess of 20 percent for cervical spine disability 
from February 1, 2006.

Conclusion

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.  As for neurologic 
impairment, the Board notes that the Veteran is already service-
connected for left C6 radiculopathy associated with service-
connected cervical spine disability, and the Veteran was denied 
service connection for right cubital tunnel syndrome in September 
2009.  

The Board has further considered whether the Veteran warrants a 
separate disability rating for a surgical scar on her neck.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board 
observes that the April 2006 VA examination (Medical history, 5) 
contained the following:

Exam of the neck shows a well-healed 
anterior scar.  There is pain and 
tenderness to palpation.

While not clear from the examiner's comments, as the Veteran had 
undergone an operation just months in November 2005 (anterior 
microdiskectomy, C4-C5, C5-C6), it appears to the Board that the 
April 2006 examiner was noting that the Veteran's neck scar was 
tender to palpation.  Based on such findings, and based on the 
criteria in effect at that that time (effective August 30, 2002 
and prior to October 23, 2008, Diagnostic Code 7804), a 10 
percent rating for the painful neck scar is warranted.

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what she observes or experiences 
concerning her cervical spine disability.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be credible 
and consistent in the reports of the symptoms she experiences.  
However, as with the medical evidence of record, the accounts of 
the Veteran's symptomatology are consistent with the ratings 
being assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability is not so unusual or 
exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by her 
cervical spine disability.  The evidence does not reflect that 
the Veteran's cervical spine disability, alone, has caused marked 
interference with her employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for degenerative arthritis, 
cervical spine, from August 31, 2004 through August 9, 2005 is 
denied.

A rating of 20 percent for degenerative arthritis, cervical 
spine, from August 10, 2005 through November 7, 2005 is granted, 
subject to the applicable law governing the award of monetary 
benefits.

A rating in excess of 20 percent for degenerative arthritis, 
cervical spine, from February 1, 2006 is denied.

A separate 10 percent rating for a neck scar is granted, subject 
to the applicable law governing the award of monetary benefits.


REMAND

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  While entitlement to a TDIU was denied in the 
September 2009 RO decision, the Board notes that based on the 
Board's decisions in this case, the Veteran's disability rating 
has changed.  As such, the issue of entitlement to a TDIU must be 
adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the issue 
of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and representative.  Only if an appeal is 
completed as to this matter should the 
issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


